Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the nanowires of the second vertical arrangement of nanowires having a horizontal width greater than a horizontal width of the nanowires of the first vertical arrangement of nanowires; first embedded epitaxial source or drain regions at ends of the first vertical arrangement of nanowires, the first embedded epitaxial source or drain regions extending beneath the dielectric sidewalls spacers of the first gate stack portion by a first distance; and second embedded epitaxial source or drain regions at ends of the second vertical arrangement of nanowires, the second embedded epitaxial source or drain regions extending beneath the dielectric sidewalls spacers of the second gate stack portion by a second distance substantially the same as the first distance”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the nanowires of the second vertical 

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first fin having a longest dimension along a first direction; a second fin having a longest dimension along the first direction; a second nanowire over the second fin, the second nanowire is wider than the nanowire; a gate endcap isolation structure between and in contact with the edge of the first gate structure and the edge of the second gate structure along the second direction, the gate endcap isolation structure having a length along the first direction greater than a length of the first gate structure and the second gate structure along the first direction; first 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826